Contacts: Wyeth: Media Contacts: Sal Foti Wyeth Pharmaceuticals (484) 865-3490 Gwen Fisher Wyeth Pharmaceuticals (484) 865-5160 Investor Contact: Justin Victoria Wyeth (973) 660-5340 Progenics Pharmaceuticals, Inc.: Investor Contacts: Richard W. Krawiec, Ph.D. Vice President, Corporate Affairs (914) 789-2814 Dory A. Lombardo Senior Manager, Corporate Affairs (914) 789-2818 Media Contact: Aline Schimmel WeissComm Partners (312) 284-4706 WYETH AND PROGENICS PROVIDE UPDATE ON PHASE 3 CLINICAL TRIAL OF INTRAVENOUS
